Title: [January 1761]
From: Adams, John
To: 



      Jany. 2nd. 1760 i.e. 1761. Fryday.
      
      
       The Representatives in their Address to the Governor, have told him that “Great Britain is the leading and most respectable Power in the whole World.” —Let us examine this.—Is she the Leading Power, either in War or Negociation?—In War? She has no Army, not more than 50 or 60 thousand Men, whereas France has a standing Army, of 250, 000 men in Camp and in Garrison. And their officers are as gallant and skillful, their Gunners and Engineers, the most accomplished of any in Europe. Their Navy indeed is now inconsiderable, And our Navy alone has given us the Advantage. But our Navy alone will not make us the leading Power. How we can be called the Leading Power I cant see. Holland, Spain, Portugal, Denmark, and all Italy has refused to follow us, and Austria, Russia, Sweeden, and indeed almost all the states of Germany, the Prince of Hesse excepted, have followed France. The only Power, independent Power that has consented to follow us is Prussia, and indeed upon Recollection it seems to me we followed Prussia too, rather than the Contrary.—Thus we are the Leading Power without Followers.
       And, if we are not the leading Power, in War, we never have been the Leading Power in Negociation.—It is a common Place observation that the French have regained by Treaty, all the Advantages, which we had gained by Arms. Now whether this arose from the superior Dexterity of the french Plenipotentiaries, or from the universal Complaisance of the other Plenipotentiaries of Europe to France and frenchmen, it equally proves that England is not the leading Power, in Councils.
       How are we the most respectable?—The most respected, I am sure, we are not!—else how came all Europe to remain Neuters, or else take Arms against us—how came foreigners, from all Countries, to resort to France, to learn their Policy, Military Discipline, fortification, Manufactures, Language, Letters, Science, Politeness &c. so much more than to England? How comes the french Language to be studied and spoken as a polite Accomplishment, all over Europe, and how comes all Negociations to be held in french.
       And if we consider every Thing, The Religion, Government, Freedom, Navy, Merchandize, Army, Manufactures, Policy, Arts, Sciences, Numbers of Inhabitants and their Virtues, it seems to me, that England falls short in more and more important Particulars, than it exceeds the Kingdom of France.
       To determine the Character of “Leading and respectable,” as Dr. Savil does, from a few Victories and successes, by which Rules he makes Charles 12th to have been in his day, the leading and most respectable Power, and Oliver Cromwell in his, and the K. of Prussia in this, is most ignorant and silly.
       In short, “Leading and Respectable,” is not to be determined, either by the Prince, the Policy, the Army, Navy, Arts, Science, Commerce, nor by any other national Advantage, taken singly and abstracted from the rest. But that Power is to be denominated so, whose Aggregate, of component Parts, is most.
      
      
       
        
   
   This address was read and adopted by the House of Representatives on 23 Dec. 1760; see text in Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1760–1761, p. 115–116.


       
      
      

      1760 i.e. 1761. Jany. 2nd. Friday.
      
      
       Nathl. Bayley Administrator v. Nathll. Niles.—Plea in Abatement. Defendant lives on the Castle, within the Town of Boston but is called of Braintree. It seems he was born in Braintree, owns a House And Land in Braintree, and for about six Weeks past his Wife and family have lived in Braintree. The Question is therefore whether his Non Residence is a good Plea? He has not lived in Town these ten Years, but has been for all that Time, constantly resident, and employed as a Serjeant, and a Matross, on Castle William. His Wife and family have lived, in the Town of Dorchester, for some Years past, till about six Weeks ago when they removed to Braintree and at the House where his Wife and family live, the Copy of this Writ was left.—We are not the Man, that is sued in this Writ. We are not the Defendant in this Action. Mr. Nathl. Niles, the young Gentleman now in study with Mr. Marsh, in Preparation for Colledge, is the Man.—And let him Answer.—For
       We are called Nathl. Niles of Braintree. Now it has been adjudged, that, when a Man is called of such a Town, the meaning is that he is an Inhabitant of that Town, a legal Inhabitant of that Town, entituled to all the Priviledges, and compellible to bear all the Burdens of that Town. Every Man who is of Braintree i.e. an Inhabitant of Braintree, is to be rated by the assessors of Braintree for his Head. But, my Client never has been rated by our Assessors, for many Years. Suppose my Client was poor, should become a cripple or fall sick, what Town must maintain him? Not Braintree most certainly, but Boston. And why? because he is an Inhabitant of Boston and not of Braintree. There is a Difference between of Braintree and in Braintree, And in Case my Client had come into this Town with his Wife and lived here to this day, tho he could not be called of Braintree because he is no Inhabitant and liable to be warned out every day, yet if he had been styled resident in Braintree that would have done. And this is the style they give the Regular officers, for 3 Winters past several Regular officers have wintered in Boston. Several of these Gentlemen have been sued, but they are never styled of Boston, but only resident in Boston. There’s an Instance in this Town. Mr. Gliddens Wife and family, it is well known have lived in this Town chiefly for some Years, tho not constantly, but Mr. Glidden has not. Well now if Mr. Glidden sues any Man must he style himself of Braintree because his Wife and family live here and he comes up, once a fortnight to lodge with her. His Writt would abate, if he should. And I have seen several Writts, wherein he has been concerned as Party, and he has been always styled of Boston. Other Instances innumerable might be quoted. Coll. Brattle is a remarkable one. He did belong to Cambridge. He married a Wife in Boston, and lived with her there in her House, and with her family, so long that People began to take him for a Boston Man and they sued him, several of them sued him by the Name of Wm. Brattle of Boston. He pleaded in Abatement of their Writts, that he was of Cambridge and not of Boston, and he shew’d that he had, once or twice a Year, gone up to Cambridge with his family and stayed a month or two. And therefore as an uninterrupted Inhabitancy is necessary to gain a settlement in any Town and he had not Inhabited constantly in Boston, he abated their Writts, a 10 times stronger Case than this.
       The Castle Men are all considered as Inhabitants of Boston, so that No Minister will marry a Castle Man, till a Certificate is produced that he has been published in Boston.
      
      
       
        
   
   That is, on Castle Island, site of Castle William, a fortified post in Boston Harbor.


       
       
        
   
   William Brattle, Harvard 1722, at different times a minister, physician, lawyer, and soldier, with whom JA was to carry on a newspaper dispute in 1773 over the independence of the judiciary (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 7:10–23).


       
      
       

      Jany. 8th. 1761.
      
      
       Last Monday, had a passionate Wrangle, with Eb. Thayer, before Major Crosby. He called me, a petty Lawyer. This I resented.
       The Defendant Niles appeared by 10 o’clock, and had his Costs allowed, is:6d, for attendance, but nothing for Travel, tho he lived 8 miles off. Upon the first Appearance of the Defendants Daniel White, and Neh. Hayden, the Justice pronounced that they should have no Costs, altho no Plaintiff appeared—because they did not appear by Eleven O Clock. Now in answer to this, I say, that he never made it his Rule to allow no Costs to Defendants, appearing after 11 when no Plaintiff appeared. He has made it his Rule to call out Actions, when the Plaintiffs have appeared, upon the Non Appearance of Defendants after waiting an Hour for them. And he has made it his Rule, to allow Costs to defendants appearing at the time or within the Hour upon the Non Appearance of the Plaintiffs, after waiting an Hour for them. But I believe, he never made it his Rule till that day, to refuse Costs to Defendants appearing soon after the Hour expired when no Plaintiff appeared—so that, had it been certain that these Defendants did not appear within two Hours, he would not have been obliged by any Rule of his own Practice to refuse them Costs. But admitting his Rule had been established and absolute to allow no Costs to any Party not appearing within the Hour—It was not clear in this Case, that the Hour was out. By Captn. Thayers Watch indeed and by mine, it was after 11. But my Watch was set by Guess that morning, and by the Justices own Dial it was not yet Eleven, and by Athertons and several other Persons Judgment of Time, it was not yet Eleven; and some Allowance ought to be made, for the Difficulty of the Weather and the Travelling.
       But thirdly, the Justice ought not to establish any such unalterable Rule. The Law has made Provision that the Parties shall be paid for the whole Days Attendance. And these Defendants lived at seven 9 or 10 miles distance and could not therefore without great Difficulty, in that severe Weather, and almost impracticable Travelling, have reached the Justices House, by ten O clock:
       And to refuse them Costs for Non Compliance with such a rigorous Rule, when those suits had been commenced by Deputy Sheriffs, some of the suits vexatious, and all the Writts abateable; after they had been compelled to ride thro Cold and snow, so many miles, wasting their own and their Witnesses’ Time, and bearing their own Expences, when no Plaintiff appeared and no Body for him dared to enter his Actions; was a Peice of Oppression like that of the Bashaws in Turkey.
      
      

      
       January? 1761.
       
      
      
      
       
        
         
          
           Messrs.
          
          I am an old Man, seventy odd, and as I had my Education, so I have spent my whole Life, a few months Weeks in a Year excepted, when I commonly took a Journey, in the Country. I was naturally inquisitive, and a little too talkative, in my Youth, which Qualities have perhaps increased with my Age, but as I remember, I used to swear at the vanity and Impertinence of old Nestor whose Speeches I have often read formerly in Popes Homer (a Book of which I was then, and am still very fond) I expect that younger Men will laugh at the like Vanity and Impertinence in me, which it shall be my Care therefore in this Paper, at least to avoid, because I would have the subject of it, candidly weighed.
          Indeed, scarcely any Thing that I have observed, in the Course of a long Life, deserves more Attention has a greater Influence on the Religion, Moralls, Health, Property, Liberties and Tranquility of the World. I mean public Houses.
          The Tempers, and Passions, The Prophaneness and brutal Behaviour inspired by the low sort of Company that frequents such Houses, and by the Liquors they drink there; are not very compatible with the pure and undefiled Religion of Jesus, that Religion whose first Principle is to renounce all filthiness and superfluity of Naughtiness. That Inattention to the public ordinances of Religion as well as to private Devotion which I have Reasons to think is prevalent, in these Times is no unnatural Consequence, of the very generall Resort, to these licentious Houses.
          The plentiful Use of spirituous Liquors, begins with producing a strange Confusion of Mind, appetite and Passions, too violent for the Government of Reason; proceeds to involve Men in Debt, and of Consequence, in Lying, cheating, stealing, and sometimes in greater Crimes; and ends in a total, and incurable Dissolution of Manners.
          The Effects of such Intemperance upon Health are of two Kinds. It either throws them into some acute and inflammatory fever, which carries them from the Midst of their Vices and their follies, the Mischiefs they do and the Miseries Distresses they suffer, at once into their Graves, or else it leads them by insensible Degrees, thro all the Gloom and Languor of a Chronical Distemper, despized by many, hated by more and pitied by a few, to a long expected, and desired death. Thousands, and thousands, are every Year expiring in Europe, and proportionable Numbers in America, the miserable Victims of their own Imprudence, and the ill Policy of Rulers in permitting the Causes of their Ruin to exist. Allured by the smell of these infernal Liquors, like the Ghosts, in Romances, allured by the scent of human Blood, they resort to these Houses, waste their Time, their strength and their Money, which ought to be employed in the Management of their own Affairs and families, till by degrees, much expended, little earned, they contract Habits of Calesness, Idleness, and Intemperance; their Creditors demand, they promise to pay but fail; Writts issue, Charges are multiplied, for the Maintenance of others as idle as themselves, and Executions strip them of all they have, and cast their miserable Bodies into loathsome Prisons.
          The Number of these Houses have been lately so much augmented, and the fortunes of their owners so much increased, that an Artful Man has little else to do, but secure the favour of Taverners, in order to secure the suffrages of the Rabbles that attend these Houses, which in many Towns within my observation makes a very large, perhaps the largest Number of Voters. The Consequence is that these offices and Elections, which all the wisest Legislators of the world, in humble Imitation of God and Nature have alloted to Probity and Understanding, may in Time, I dare not say have already become the Gratuity of Tiplers, for Dramms and slops! Good God! where are the Rights of English Men! where is the spirit, that once exalted the souls of Britons and emboldened their faces to look even Princes and Monarchs in the face. But perhaps I am too anxious, and In truth I must own I so revere the true Constitution of our Government, founded in those great Principles, that accomplished in a great Antiquity the Destruction of Troy, that extended in a later Period the Bounds of the Roman Empire and that produced in the English History, so many events for the Universe to admire, that I cant think of its evaporating and passing from the human Breast with Phlip and Rum, of which Event there is great Danger, without Rage.
          Last of all, innumerable Violations of the Peace and order of society, are every Day occurring, that spring originally from the same sources. Quarrells, Boxing, Duels, oaths, Curses, affrays and Riots, are daily hatching from Eggs and Spawns, deposited in the same Nests: in short these Houses, like so many Boxes of Pandora, are sending forth every day innumerable Plagues of every kind, natural, moral and political, that increase and multiply fast enough to lay waste in a little While the whole World.
          
          How different is this, from the state of Things in my Youth. Instead of an unmanly Retreat to the Chimny Corner of a Tavern, the young fellows of my Age were out in the Air, improving their strength and Activity, by Wrestling, running, leaping, lifting, and the like vigorous Diversions, and when satisfyed with these, resorted every one to his Mistress or his Wife. Love, that divine Passion, which Nature has implanted for the Renovation of the species, and the greatest solace of our Lives: virtuous Love, I mean, from whence the greatest Part of human Happiness originates, and which these modern seminaries have almost extinguished or at least changed into filthiness and brutal Debauch, was then considered as God intended it, both a Duty of our Nature and the greatest source of our Bliss. But it is melancholly to think that the present Prevalent Debauchery, which tends so much to shorten the Lives of the present Generation, tends also, to prevent the Propagation of a succeeding one. I really am afraid that in another Century, unless some wise Precaution should intervene, a Man of my Age will be the rarest Phenomenon.
          I should be called talkative indeed if I should attempt to develope the Causes of that strange Multiplication of such Houses, that is lately grown up. But I fear, that some select Men are induced by a foolish Complaisance, and others by Designs of Ambition to give their Approbation to too many Persons who are improper, and perhaps to too many that are proper for that Trust. I am afraid that some Justices may be induced by lucrative Motives, by mercantile Principles to augment the Manufactory or the Importation of Rum or Mollosus, without Attending to the other Consequences, which are plainly pernicious.
          But let this Paper be considered as a Warning from one who has seen better days, to Magistrates to suppress, rather than increase within their Department—to select men to discountenance Pretenders rather than encourage them in their sphere—to Parents and Masters, to restrain their Children And servants from frequenting. And in short let every Man endeavour to keep one, from suffering any Injury from them, in any Respect.
         
        
       
       I was too incautious, and unartful in my Proceeding, but Practice makes perfect. I should have first taken all the summonses, into my own Hand, or Powers of attorney from the Defendants. Then I should have moved that the sheriff should be directed to return his Writts, that against White and that against Hayden. Then I should have drawn a complaint, on each of them, and filed them all. Then I should have desired the Justice to make a Record of his Judgment. This would have been regular, masterly Management, but I had no Time to think and prepare.
       This is the third Time I have been before Majr. Crosbey with Thayer. The first time, he was  for John Spear. That Action was demolished. The next time he appeared for Nathan Spear against Eph. Hunt and John Vinton. Those Actions were demolished. The last time he appeared for Bayley, against Niles, White, Hayden, &c. These Actions were all demolished. Thus I have come off, pretty triumphantly every time, and he pretty foolishly. Yet I have managed none of these Cases, in the most masterly manner. I see several Inadvertent Mistakes, and omissions. But I grow more expert, less diffident &c. I feel my own strength. I see the complacent Countenances of the Crowd, and I see the respectful face of the Justice, and the fearful faces of Petty foggers, more than I did.
       
        
         
          Dear Nieces.
          You remember that I wrote you a new Years Address, about two Years since, containing some few Articles of Advice that I then thought would pass with Propriety, considering the Relation between us, from me to you. You are at least two Years older, than you were then, and from a careful observation of your Conduct, I have found few Occasions of Blame, and from your Conversation, and a frequent Inspection of your Compositions, I have reason to think your time has been in general, and in Comparison of the rest of your own sex, not ill improved.
          But there are numberless Particulars that I had then no Leisure to discuss, and which some Persons of our sex but more of yours think not worthy to discuss, that will fill the remainder of this Letter and be I hope no unacceptable Present, for the Year 1761.
          The first relate to the Delicacy of your own Persons and Houses. It has been the constant observation of foreigners who have lived in England, that the british Ladies are the least careful, to use no harder term, in this Respect than any Ladies, in Christendom. The Brightness of Plate and Dishes, floors, and every other Thing in a House even in a Kitchen, has been always observed by Travellers, even into Holland, where the enormous sizes of the Ladies, and their consequent sloth and Heavyness, one would think would incline them to another extreme. The same Nicety is observed in Italy, France and elsewhere, but the very general Complaint of british Ladies is that their Teeth, Necks, Hair, Perspiration and Respiration, Kichens and even Parlors are no cleaner nor sweeter than they should be. And the same ground of Complaint is in America. For my own Part, tho not very attentive to my own Person, nothing is so disgustful and loathsome to me, and almost all our sex are of my mind, as this Negligence. My own Daughters, whenever they shall grow to Years of Discretion, I am determined to throw into a great Kettle and Boil till they are clean, If I ever find them half so nasty as I have seen some. That you may gain proper sentiments on this Head, and reduce them most religiously to Practice, I recommend to your careful Reading, the Works of Dr. Swift and Dr. Shybear Shebbeare, especially the former, and let me warn you against any Prejudice to him, or his sentiments on Account of that open Defyance and Contempt in which he held your sex.
          2. The next Article is that of Dress. It may be justly considered, as the Principal Design of a young Lady from her Birth to her Marriage, to procure and prepare herself for a worthy Companion in Life. This I believe is modestly enough expressed. Now the finest face, and shape, that ever Nature formed, would be insufficient to attract and fix the Eye of a Gentleman without some Assistance and Decoration of Dress. And I believe an handsome shoe, well judged Variety of Colours, in Linnen, Laces &c., and even the Rustling of silks has determined as many Matches as any natural features, or Proportions or Motions. Hes a fool that is determined wholly by either or by both, but even a wise man will take all these, as well as others less, into Consideration.
          I cannot be supposed to be master of the whole Art of Dress, nor to give Rules for your Conduct of it. I only say study it, even of your selves. Study it even as a science, and take in Hogarths mathematicks to your Aid.
          3. The 3d is a sense of Elegance. This may perhaps include both the former, but I mean in this Place such a Disposition of the Affairs of a family, such a management of an Entertainment, and such a judicious——sentence unfinished
          Neither rich furniture nor dress, nor Provisions, without this, will ever please.
          The 4th is Behaviour in mixed Companies. I would not have you Pedants in Greek and Latin nor the Depths of science, nor yet over fond to talk upon any Thing. When your opinion is asked, give it. When you know any Thing, that the Company are at a loss for, disclose it. But what I mean is this. Attend to the Conversation of Gentlemen even when News, Politicks, Morals, Oeconomy, nay even when Literature and science but beyond the fathom of your Line make the subject: do not attempt to turn the Conversation to Billy’s Prattle—To the Doggs, or Negroes or Catts, or to any little contemptible tittle tattle of your own.
          5thly. Observations of Mankind, or what is called the World. As the House is your Theatre of Action, an Attentive Observation of Domestic Characters should be your Rule. You are in all Probability in some future Part of your Life, to have Husbands. Remark carefully the Behaviour of other Wifes, wherever you go, to their Husbands, but distinguish well between Propriety of Behaviour and the Contrary. You will probably some time or other have Children. Remark then every Mothers Management of her Children, in their Education, Morals, Behaviour, Dress, Diet &c., with the same Distinction.
          You may by a Course of Reflection on Instances of this sort among Gentle and simple form to yourselves from reason and Experience, a System of Rules that may one day produce an Hero or a Legislator, a great Statesman or Divine or some other great Character that may do Honour to the World—the Highest Pinacle of Glory to which a Woman can in Modesty aspire.
          You will also act hereafter as Mistresses. Let your Attention therefore be fixed on the Behaviour of servants and their Treatment from their Masters and Mistresses.
          In short, domestic Morality ought to be your principal study, and you ought not to suffer one Character in the Drama of a family, to be unexamined.
          6thly. Under this Head of Conversation with the World falls naturally enough that into which you must if you are not singular, and you will, if you pursue your own Inclinations, sometimes, fall—Conversation with some Person of the other Sex alone: and this before Marriage And even Courtship. Our illustrious young Monarck, indeed, will probably be married by Proxy to some Princess abroad, that he never saw: and this is for Reasons of State, no doubt necessary: Yet it is thought an Hardship, and the prevailing Custom of the World, for this Reason perhaps, allows a Prince his Mistress as an alleviation.
          And it seems, by what I see and hear, that Persons of Rank and figure even in this Province, are desirous that their Daughters should be married to Men who never saw them, by their prevailing Practice of concealing them from all Males, till a formal Courtship is opened. This Practice must proceed either from deplorable folly, an Awkward Imitation of Majesty, or else from a Consciousness of their Daughters futility and a Dread to expose them.
          But be it remembered that no Man that is free and can think, will rush blindfold, into the Arms of any such Ladies, who, tho it is possible they may prove Angells of Light, may yet more probably turn out Haggs of Hell.
          You must therefore associate yourselves in some good Degree, and under certain Guards and Restraints, even privately with young fellows. And, tho Discretion must be used, and Caution, yet on considering the whole of the Arguments on each side, I cannot wholly disapprove of Bundling.
         
        
       
       
        
         
          To Chardon.
          Lest a maiden Nicety should prevent the Correspondence, proposed the last Week, I have taken my Pen to open it, upon the lofty subject of Law. We shall be called silly, and tasteless &c. for ought I know, or care. For let the smart sayings of the gay, and the grave Satyrs, even of the wise and learned be what they will, I have for my own Part, and I thank God for it, no bad Opinion of the Law, either as a science, or a Profession.
          Why the minute Arteries and Tendons of the human Body, the organization of the human Voice, and mouth, and numberless other subjects of the like sort should be thought worthy of the Attention of a liberal Mind; and the no less Wonderful and much more important combination of Passions, Appetites, Affections, in the human Breast that operate in human society, too futile, or too disagreable, for a wise Mans Examination, I cannot imagine.—Nay if we proceed to the Positive Institutions of the Law, I cannot think them so extreamly dull, uncouth, and unentertaining as you and I have heard them represented, by some whom we love and honour.
          Multitudes of needless Matters and some that are nonsensical, it must be confessed have in the Course of Ages, crept into the Law. But I beg to know, what Art or Science can be found in the whole Circle, that has not been taught by silly, senseless, Pedants, and is not stuffed with their Crudities and Jargon.
          The Man who intends to become skilful in any science, must be content to study such Authors as have written upon it. No Man will be an adept in Grammar or Rhetoric, or Poetry, or Music or Architecture, without labouring thro a vast deal of Nonsense, and Impertinence—in short, Nonsense seems an unalienable Property of human Affairs. And it is as idle to expect, that any Artist should write well upon any subject, without intermingling some Proportion of it, as it is to expect, that a rapid Torrent should descend from the Mountains without washing some Dirt and Earth along with it.
          But if the Grandeur and Importance of a subject, has any share in the Pleasure it communicates, I am sure the Law has by far the Advantage of most other sciences.
          Nothing less than the Preservation of the Health and Properties, Lives and Tranquility, Moralls and Liberties of Millions of the human species, is the object and Designs of the Law, and a Comparison of several Constitutions of Government, invented for those Purposes, an Examination of the great Causes of their Danger, as well as those of their safety, must be as Agreable an Employment as can exercise the Mind.
          But it is a science that comprises a Multitude. And great Industry, as well as many Helps are needful, to subdue it.
          And in truth I do not know a more agreable Help, than the Correspondence of a Friend. Exchange of observations—Proposing Difficulties—stating Cases—repeating Arguments—examining sophisms—will both arouse and support our Ambition, and wear by easy Degrees, a system of Law into the Mind.
          The Plan, that I would propose then is this—for you to write me, a Report of any Case you hear argued before the Courts of Admiralty, Court of Probate, Governor and Council, Court of Sessions, Justice of the Peace &c. that you think curious. Propose Questions, for Examination, and write me Answers, to Letters from me on all the foregoing subjects.
          And if we will secrete each others Letters, we shall at least avoid the Ridicule of others. But if we should be detected, we can say that Tully and Atticus held some such Correspondence before, that never raised a Laugh in the World. And if we say this we must run off to avoid the Reply, of a Pigs turd to a Pine Apple.
         
        
       
       Neal v. Spear. Plea in Abatement. Defendant is a Yeoman, but not a Gentleman, as styled in the Writ.
       This Exception has an Air of Humility, that may be suspected to be feigned.
       This Exception, it must be owned has not a very honourable Air, but if the Circumstances of this Action, are considered, the Defendant will not be blamed.
       
        My Client is a very Poor Man, but happened to be a Bondsman for Brackett, to the Plaintiff who is rich and in no Want of the Money.
       
       My Client was bound to this Plaintiff, for Bracket in his Life time, in this Obligation. Bracket died, and this Plaintiff Neal brot his Action last Term against the Administratrix on Bracketts Estate, and that Action is now pending in this Court: But Bracketts Estate proves in­solvent: and now Neal has brot this Action against a poor Bondsman. My Client is very poor, and unable to pay this Money, and therefore will be excused for taking all legal Advantages, till he can have some assistance from Bracketts Estate, to pay it.
       And, for my own Part I had a further, and a stronger Reason for not discouraging my Client which was this. This Writ was drawn by a Deputy Sheriff, or at least by somebody in the service and Employment of that Deputy Sheriff: and against such Writts your Honours will no doubt commend me for taking all legal Advantages.
       And this Exception is, in law fatal. If we are obliged to give any Additions to Parties we should be obliged to give the Right and not call Esquires Labourers, and Labourers Esquires.
       If it is of any Consequence to society that Ranks and subordination should be established in it, it is of Consequence that the Titles denoting those Ranks should not be confounded. Now there are no two Titles more distinct from each other than Yeoman and Gentleman. The Yeomanry and Gentry of England is the most ancient and universal of all Divisions of the People.
       Now the present Defendant is not a Gentleman in any Respect, neither by Birth, Education, Office, Reputation or Employment: and indeed I have no Reason to think him one in Thought, Word, or Deed. He springs from ordinary Parents, he can scarcely write his Name, his Business is Boating, he never had any Commissions, and therefore to call him Gentlemen is an arrant Prostitution of the Title, and ought to abate the Writ.
      
      
       
        
   
   Some of the long series of undated and more or less detached entries that follow may extend into February, since the next dated entry in D/JA/6 is that of 9 Feb. 1761. The draft of an essay on the evils of licensed houses, which begins the series, was obviously intended for a newspaper, but no printing has been found. See entry of 29 May 1760, above, and note there.


       
       
        
   
   Thus in MS; seemingly a hybrid of “carelessness” and “callousness.”


       
       
        
   
   MS: “Damms.”


       
       
        
   
   MS: “Phip.”


       
       
        
   
   Draft of another essay intended for a newspaper, probably incomplete. No printing has been found of either the essay or the New Year’s “Address” of 1759 mentioned in the first sentence.


       
       
        
   
   Preceding six words added by interlineation in MS and now only partly legible because of fading. The reading given here is that of the early transcript (in D/JA/49), but it may not be correct.


       
       
        
   
   An allusion to William Hogarth’s Analysis of Beauty, Written with a View of Fixing the Fluctuating Ideas of Taste, London, 1753.


       
       
        
   
   Word omitted in MS and conjecturally supplied by the editors.


       
       
        
   
   Peter Chardon, on whom see the entry of 11 Oct. 1758, above, and note 3 there. Except for the present draft, no letters between JA and Chardon have been found.


       
       
        
   
   CFA reads “Author,” which may have been what JA meant, though he did not write it.


       
       
        
   
   For the origin of this case, in which JA served as counsel for the defendant, see entry of 9 Oct. 1760, above, and note. In a fragmentary record of actions, 1761–1763, JA made this notation: “Jo Neal v Nathan Spear. Plea in abatement, which prevailed—recd. Costs of the Constable” (MS, Goodspeed’s Book Shop, Boston, 1957).


       
      
      

      1761. Tuesday Jany. 27th.
      
      
       Last Fryday I borrowed of Mr. Gridley, the second Volume of the Corpus Iuris Canonici Notis illustratum. Gregorii 13 Iussi editum.— complectens Decretum Gratiani. Decretales Gregorii Papae 9. Sextum Decretalium Bonifacii Papae 8. Clementinas, Extravagantes Ioannis Papae 12. Extravagantes communes.—
       Accesserunt Constitutiones Novae summorum Pontificum, nunquam antea editae, quae 7. Decretalium Loco esse possint:—Annotationes Ant. Naldi, cum Addit. novis.—Et quae in Plerisque Editionibus desiderabantur, Petri Lancelotti, Institutiones Iuris Canonici; Regulae Cancellariae Apostolicae: cum Indicibus &c.
       Mr. Gridley about 15 months since, advised me to read an Institute of the Cannon Law—and that Advice lay broiling in my Head, till last Week, when I borrowed the Book.
       I am very glad, that he gave, and I took, the Advice, for it will explain many Things in Ecclesiastical History, and open that system of fraud, Bigotry, Nonsense, Impudence, and Superstition, on which the Papal Usurpations are founded, besides increasing my skill in the latin Tongue, and my Acquaintance with civil Law, for in many Respects the Cannon Law is grafted on the civil.
      
      
       
        
   
   This entry is from D/JA/4, JA’s desultory record of studies.


       
       
        
   
   Should be “22” (“XXII” on titlepage).


       
       
        
   
   This edition of the Corpus Juris Canonici was published at Leon, 1661, and the first volume, bearing the autographs of both Gridley and JA, survives among JA’s books in the Boston Public Library (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 64). Except on the titlepage the name of the author of the “Institutiones” appears as Johannes Paulus Lancelottus, a well-known legal scholar of Perugia.


       
      
     